DETAILED ACTION
Status of Claims
This action is in reply to the after final response filed on 7/5/2022.
Claims 4 and 16 are amended.
Claims 1-7, 9-10, 12-17 and 19-21 are currently pending and have been examined. 
The amendment filed 7/5/2022 has been entered.

Response to Arguments
Applicant’s amendments to the Claims have overcome each and every 112(b) rejection set forth in the Non-Final Office Action mailed 5/6/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The relevant prior art evaluated separately and in combination, do not disclose the entirety of the limitations of the independent claims 1, 15, and 21 since positioning a robot within an elevator based on boarding/deboarding floors as disclosed by the applicant is not taught. The closest prior art found is Deyle (US 20190248002 A1) as it discloses a robot operable of an elevator and has a camera and the ability to communicate with an external device, decide as whether to enter an elevator, and position itself inside the elevator in an available space determined by the camera images. Though, Deyle does not teach the positioning within an elevator based on boarding/deboarding floors as disclosed by the applicant and does not disclose all of the claim limitations of any of the claims on its own or in combination with other relevant art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-7, 9-10, 12-17 and 19-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664